

115 HRES 642 IH: Prohibiting the use of the Members' Representational Allowance of a Member of the House of Representatives to pay awards, settlements, or other compensation in connection with allegations of sexual harassment or sexual misconduct by the Member or the employees of the Member's office, and for other purposes.
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 642IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mrs. Walorski submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONProhibiting the use of the Members' Representational Allowance of a Member of the House of
			 Representatives to pay awards, settlements, or other compensation in
			 connection with allegations of sexual harassment or sexual misconduct by
			 the Member or the employees of the Member's office, and for other
			 purposes.
	
		1.Prohibition against use of Members’ Representational Allowance for payments in connection with
			 allegations of sexual harassment or sexual misconduct
			(a)Prohibition
 (1)In generalThe Members’ Representational Allowance of a Member of the House of Representatives may not be used to pay awards, settlements, or other compensation in connection with allegations of sexual harassment or sexual misconduct by the Member or any individual whose compensation is paid from the Allowance.
 (2)Repayment of amounts previously paidIf, prior to the adoption of this resolution, the Members’ Representational Allowance of a Member of the House was used to pay an award, settlement, or compensation described in paragraph (1), the individual against whom the allegation was made shall repay the Treasury of the United States an amount equal to the amount of such award, settlement, or compensation, using personal funds of the individual.
				(b)Public disclosure of settlements involving offices of Members
 (1)RequirementNot later than 30 days after the Committee on House Administration approves a settlement entered into under the Congressional Accountability Act of 1995 by the office of a Member of the House in connection with a violation of section 201(a) of such Act involving sexual harassment or sexual misconduct, the Committee shall publish and post on its public website the following information:
 (A)A description of the violation involved. (B)The identification of the office and the individual committing the violation.
 (C)The amount of the settlement. (2)Protection of identity of individuals receiving settlementsIn publishing and posting the information required under this subsection, the Committee on House Administration shall ensure that the identity of any individual who received a settlement, or who made an allegation of a violation, is not disclosed.
				